943 So.2d 292 (2006)
Andre Odell GREGORY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-1604.
District Court of Appeal of Florida, Third District.
November 29, 2006.
Andre Odell Gregory, in proper person.
Charles J. Crist, Jr., Attorney General, and William J. Selinger, Assistant Attorney General, for appellee.
Before GERSTEN, SUAREZ, and ROTHENBERG, JJ.
ROTHENBERG, Judge.
The defendant, Andre Odell Gregory, petitions for a writ of habeas corpus alleging ineffective assistance of appellate counsel. The Florida Supreme Court has consistently held that appellate counsel will not be deemed ineffective for failing to raise issues that were not properly raised during trial court proceedings and do not present a question of fundamental error. See Valle v. Moore, 837 So.2d 905, 907-08 (Fla.2002); see also Coney v. State, 937 So.2d 255, 256 (Fla. 3d DCA 2006). We, therefore, deny the petition.
Petition for writ of habeas corpus denied.